Jfourtlj Court of
                                          Sutonio,

                                         October 3. 2013


                                       No.04-12-()0674-CR


                                           Carlos Oliva.
                                            Appellant


                                                v.



                                        The Slate of Texas.
                                             Appellee


                                 Trial Court Case No. CCL-10-I438


                                         () R D E R

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See Tex. R. App. P. 39.S. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on November 6,
2013. to the following panel: Chief Justice Stone, Justice Barnard, and Justice Alvarez.        All
parties will be nolilied of the Court's decision in this appeal in accordance with TEX. R. App. !'.
48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not signillcantly aid the Court in determining the legal and factual issues
presented in tbe appeal. See Tex. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on October 3. 2013.



                                                              Catherine Stone. Chief Justice


       IN WITNESS WlIERliOF. 1 have hereunto set my bund and a/fixed the seal of' the said
court on this October 3. 2013.




      #CO^